DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from JP2019-050536 filed on 03/19/2019 in Japan. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 9-12, filed 04/13/2021, with respect to claims 1, 15 and 20 have been fully considered and are persuasive.  The rejection of the last office has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 15 and 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

Liang (US2011/0128258A1, hereinafter as, Liang).  
In regards to claims 1, 15, 20, Liang generally discloses an information processing system, a position indicator for inputting position information to an information processing apparatus, a method for use with an information processing system comprising: an information processing apparatus  (para 0002, mouse pen and an outer electronic device for further controlling a cursor and other related operations on a screen); and a position indicator (mouse pen, fig.1) (mouse pen inputs information into the said  outer electronic device by wirelessly transmitting the information from a microprocessor of the control board, Abstract, para 0002), wherein the position indicator includes a first sensor configured to detect a movement amount of a fingertip of a user (fig.1, para 0023, a touch board module 32 is disposed at either a right side or a left side of the up-down event module 31 for being touched and controlled by a users' thumbs. Accordingly, the touch board module 32 is served as a roller on the mouse. Also para 0025, favorably, user's thumb could touch the touch board module 32 and move thereon; concurrently, the screen could be accordingly controlled and scrolled upward and downward, which functions as the roller on the mouse), a second sensor configured to detect a tilt of the position indicator (Para 0027, herein, the moving variation could be all converted into digital signals. For example, a first inclination theta 1 (as shown in FIG. 10) between an axis of the pen and gravity and a second inclination .theta.sub.2 (as shown in FIG. 10-A) generated while spinning and levelly moving the axis of the pen in time of gripping the pen could be counted and analyzed by a software in the circuit board with the microprocessor 41), 
Further, Liang discloses in the preferred third embodiment of the invention, at fig.4, discloses and a transmission section configured to transmit data indicative of the movement amount detected by the first sensor and of the tilt detected by the second sensor (para 0027, the digital signals generated from the mouse pen would be emitted to the circuit board with the microprocessor 41, and thence the signal could be wirelessly transmitted through the wireless emitting module 43 for the wireless receiving module 51 of the outer electronic device 5 to receive), and the information processing apparatus includes a reception section configured to (electronic device 5, having the wireless receiving module 51), and a first processor configured to control a movement of a display object displayed on a display screen on a basis of the tilt and the movement amount indicated by the data received by the reception section (para 0027, the mouse pen could execute the related command or software in correspondence with the outer electronic device 5. In addition, the cursor could be favorably controlled even only a limited area of scope is provided).
Liang fails to disclose “a position indicator controller configured to enter a first mode of operation where the first transmission section communicates with the information processing apparatus and to enter a second mode of operation where the first transmission section does not communicate with the information processing apparatus, the first mode being a mode in which the position indicator inputs position information via the first transmission section to the information processing apparatus, the second mode being a mode in which the position indicator controls the information processing apparatus.” 
Accordingly, the independent claims 1, 15 and 20 are also allowed. The dependent claims 3-14 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 17-19 are also allowed based on their respective dependencies from the independent claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627